 AWNING RESEARCH INSTITUTE505Awning Research InstituteandLocal 1766,United Brotherhoodof Carpenters and Joiners of America,AFL-CIO,Petitioner.Case No. 13-RC-4963. August 8,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Raymond A. Jacobson, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.Upholsterers International Union of North America, AFL-CIO,through its agent, Awning, Canopy, Tent & Canvas Workers Union,Local 9, the Intervenor herein, contends that the evidence does notcreditably establish the Board's jurisdiction.The record shows thatan official of the Employer, an Illinois employer association, testifiedfrom his own knowledge that in 1955 his firm, a member of the associa-tion, had a direct inflow of $125,000 worth of goods from outside theState of Illinois, a direct outflow of $1,000, and an indirect outflow of$25,000.He also testified that, in his best judgment, the associationmembers in 1955 had a direct inflow of $300,000 to $500,000, and anindirect outflow of $400,000 to $500,000.He further stated, basedupon information from officials of two association member firms, thatsuch firms had a direct outflow of over $50,000 worth of goods fromthe State of Illinois.In these circumstances, we find that the Em-ployer is engaged in commerce within the meaning of the Act andthat it will effectuate the purposes of the Act to assert jurisdictionherein.22.The Intervenor refused to stipulate at the hearing that the Peti-tioner is a labor organization within the meaning of the Actbecauseboth unions are parties to a nonraiding pact and enforcement proceed-ings are pending thereunder. In a posthearing motion, the Inter-venor moved to dismiss the petition on the ground that the Petitioneris nonexistent as a labor organization because its charter allegedly wasrevoked by its International. In the alternative, the Intervenormoved, if the Board should find that the Petitioner nevertheless con-stitutes a labor organization, to hold a collateral hearing to determine,thePetitioner's compliance with the filing requirements of the Act.The record shows that the Petitionerengagesin collective bargainingon behalf of employees and negotiates labor contracts with employers.I For the reasons statedinfra,we find no merit to the Intervenor's contention that thehearing officer committed prejudicial error at the hearing.We therefore deny the Inter-venor's request that this proceeding be remanded for further hearing.2lnsulation Contractors of Southern California, Inc.,110 NLRB 638,639;Pacific TentiAwningCo., 97 NLRB 640,641, footnote 1.116 NLRB No. 69. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn these circumstances, we find that the Petitioner is a labor organiza-tion within the meaning of the Act.'Further, we believe that thecharter from the International is not essential to the Petitioner's con-tinued existence as a labor organization, and the alleged revocationof the charter does not disqualify the Petitioner from acting as bar-gaining representative if so chosen by a majority of employees.4Ac-cordingly, we deny the Intervenor's posthearing motion to dismiss thepetition.,'We also deny its motion for a collateral hearing becausethe Board is administratively satisfied that the Petitioner is in com-pliance.Moreover, we find that the nonraiding pact between the twolabor organizations and pending enforcement proceedings thereunderdo not prevent the processing of this petition.6We further find that the labor organizations involved claim to rep-resent certain employees of the Employer.3.The Intervenor, contrary to the Petitioner, contends that itscontract with the Employer is a bar to the petition herein.This con-tract providesinter alia:"Upon the expiration of the trial period,all employees, however hired, shall be required to join and maintaintheir membership in good standing in the Union as a continuing con-dition of employment. In the case of inexperienced employees, thetrial period shall be two weeks."As this contract grants only 2weeks to inexperienced employees to join the Union, it unlawfullydenies to new employees the 30-day statutory period in which to join.Accordingly, we find that this contract contains an illegal union-security clause and therefore is not a bar?Nor do we find merit inthe Intervenor's argument that the Petitioner, because its memberswere affiliated with the Intervenor when the Intervenor signed thecontract, would profit from the wrong of its members if the contractwere held no bar.When a contract patently on its face contravenesthe Act, the Board will not sanction the use of such a contract as abar."We therefore find that a question affecting commerce exists8Knox Corporation,104 NLRB 789.6 See GoebelBrewing Company,105 NLRB 698,699;Balboa Patric Corporation,88NLRB 1505, 1506-1507.5 The petition herein states that the Petitioner is affiliated with United Brotherhood ofCarpenters and Joiners of America,AFL-CIO. The Intervenor maintains that the UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,herein called the Carpenters,has revoked the Petitioner's charter.M. A. Hutcheson,general president of the Carpenters,wrote the president of the Intervenor's International that no charter had been granted tothe business representative of the Petitioner.Further,George Meany, president of theAFL-CIO, relying upon information from Hutcheson,advises that the Petitioner "is notconnected with the Carpenters Brotherhood in any way."On the other hand, the Peti-tioner maintains that it has received no word from the Carpenters regarding revocation ofits charter.In these circumstances,as the disputed issue of the alleged charter revoca-tion is a matter of internal union affairs which we cannot resolve, we shall,withoutdetermining the disputed issue or in any manner indicating any position thereon, place thePetitioner's name on the ballot in the election directed herein,listing it in the same manneras it appears on the petition.6 SeeNorth American Aviation,Inc.,115 NLRB 1090,footnote 3.7Batley and Junedale Meat Markets Company,114 NLRB 66.8Kaye Novelty Co., Inc.,107 NLRB 26, footnote 1. INTERNATIONAL WOODWORKERS OF AMERICA507concerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4. In accordance with the agreement of the parties, we find thatthe following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All employees employed by membersof the Awning Research Institute engaged in the installation andsewing of all awnings, canopies, aisle strips, floor covers, enclosurewalls, golf nets, sails, tents, truck covers, tarpaulins, and all othercanvas work of any kind at the members' respective Oak Park andChicago, Illinois, establishments, including framemakers, stencilmen,tent ropers, and sailmakers, but excluding all office clerical employees,guards, professional employees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Election.International Woodworkers of America,AFL-CIO,InternationalWoodworkers of America,AFL-CIO,Local S-426, and Interna-tionalWoodworkers of America,AFL-CIO,Local S-429andW. T. Smith Lumber Company.Case No. 15-CB-158. August 9,1956DECISION AND ORDEROn February 16, 1956, Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents and theCharging Party filed exceptions to the Intermediate Report with sup-porting briefs and the General Counsel filed exceptions.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following additions and modifi-cations.'iWe find, contrary to the Trial Examiner, that the General Counsel has not establishedthat Stewart A. O'Bannon is a representative of the International Woodworkers ofAmerica, AFL-CIO, herein called the International.We also note that the TrialExaminererred in finding that Cohron's car was assaulted by thestrikerson August16, 1955; thecorrect date is August15, and we so find.116 NLRB No. 64.